Name: Commission Regulation (EEC) No 3572/87 of 27 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 87 No L 338/ 19Official Journal of the European ' Communities COMMISSION REGULATION (EEC) No 3572/87 of 27 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3491 /87 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion , as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission , by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 7 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 168, 27. 6 . 1987, p. 22 . (4) OJ No L 330 , 21 . 11 . 1987, p . 20 . 0 OJ No L 261 , 26. 9 . 1978 , p . 5 . (6) OJ No L 317, 7 . 11 . 1987, p. 33 . No L 338/20 Official Journal of the European Communities 28 . 11 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 (1 ) Member State/Region Groups of qualities(category and class) Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands Great Britain Northern Ireland AU, AR, AO AR, AO, CR, CO AU, AR, CR, CO AU, AR, AO, CU, CR, CO CU, CR, CO AR, AO AR, AO, CO AR CU, CR CU, CR, CO ANNEX II Buying -in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindquarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 AO2 A03 CU2 CU3 CU4 CR3 CR4 C03 299,791 295,673 300,416 296,112 279,852 275,599 311,687 307,406 298,843 291,505 283,031 278,593 359,749 354,808 360,499 355,334 335,822 330,719 374,024 368,887 358,612 349,806 339,637 334,312 374,739 369,591 375,520 370,140 349,815 344,499 389,609 384,258 ' 373,554 364,381 353,789 348,241 (') Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .